Holmes, J.,
concurring in judgment. I concur in the judgment of the majority, in that the trial court below erred in disallowing the defendant to *131obtain expert testimony in order to rebut the state’s testimony of Dr. Asch and Dr. Lord as to the veracity of the child involved in this case. The majority’s syllabus law, however, goes too far: these expert witnesses did not express a mere opinion as to whether the child was lying; rather, the testimony was by experts possessed of knowledge, skill, experience and training in child abuse that the child had neither fantasized her abuse nor been programmed to accuse her father of abuse. Faced with such testimony, the defendant should have been given the opportunity to present rebuttal expert testimony as to these opinions.
To this extent, I concur in the thoughts of my colleague, Justice Brown. A defendant should have the opportunity to have his own expert, or one appointed by the court, examine the child for evidence of just such fantasizing or programming-on the part of others. This is not the proper subject of syllabus law, however.
This majority opinion presents its readers with a plethora of ideas for change of this state’s Rules of Evidence which individually may have some merit, but when taken in their multiplicity, as one would necessarily relate to the other, or in their total context, have many faceted considerations which should not be reasonably promulgated by way of opinion. Rather, all such rule changes or interpretations should be accomplished more appropriately by way of consideration and recommendation by the Supreme Court Rules Advisory Committee established by this court.
Sexual abuse of a very young child by her own father is an especially heinous crime since the young victim is unable to protect herself from the sexual perversions of her father. This crime is a very secretive offense with the only witnesses to the crime usually being the young victim and the defendant. When the victim is found incompetent, that result should not effect the automatic dismissal of charges against the defendant. These young citizens of our state should be protected within the reasonable limits of our evidentiary rules. Recognizing that some amendments or changes are needed in the applicable rules in regard to the problems presented in this case, I would strongly suggest that all the rules discussed herein as would relate to child abuse cases be submitted to the Supreme Court Rules Advisory Committee of this court for thorough review, and that the committee report back to this court with a recommendation for appropriate action in the nature of rule promulgation, within a reasonably immediate period.